PER CURIAM.
A petition to this court to issue a writ of mandamus requiring respondent to enter a decision upon petitioner’s application for an appeal from a conviction and judgment in Criminal Cause No, 24269, entered by respondent as Judge of the United States District Court for the Eastern District of Michigan, having been filed; and an order that respondent show cause why a writ should not issue as prayed for has been issued; and an answer having been filed by respondent pursuant to such order; and it appearing from said answer that no application for appeal is pending before respondent or in the United States District Court for the Eastern District of Michigan, it is ordered and adjudged that the rule be discharged and the petition for writ of mandamus be and the same is hereby dismissed.